2015 WI 20

                  SUPREME COURT             OF    WISCONSIN
CASE NO.:                2013AP467-CR
COMPLETE TITLE:          State of Wisconsin,
                                   Plaintiff-Respondent,
                              v.
                         Eddie Lee Anthony,
                                   Defendant-Appellant-Petitioner.
                            REVIEW OF A DECISION OF THE COURT OF APPEALS
                           (Reported at 352 Wis. 2d 755, 843 N.W.2d 711)
                                    (Ct. App. 2014 – Unpublished)

OPINION FILED:           March 3, 2015
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:           December 9, 2014

SOURCE OF APPEAL:
   COURT:                Circuit
   COUNTY:               Milwaukee
   JUDGE:                Richard J. Sankovitz

JUSTICES:
   CONCURRED:            BRADLEY, J., concurs. (Opinion filed).
   DISSENTED:            ABRAHAMSON, C.J., dissents (Opinion filed).
   NOT PARTICIPATING:


ATTORNEYS:
       For the defendant-appellant-petitioner, there were briefs
filed by Kimberly L. Alderman and Alderman Law Firm, Madison,
and oral argument by Kimberly L. Alderman.




       For    the       plaintiff-respondent,    the   cause   was   argued   by
Marguerite M. Moeller, assistant attorney general, with whom on
the brief was J.B. Van Hollen, attorney general.
                                                                          2015 WI 20
                                                                  NOTICE
                                                    This opinion is subject to further
                                                    editing and modification.   The final
                                                    version will appear in the bound
                                                    volume of the official reports.
No.     2013AP467-CR
(L.C. No.    2010CF4153)

STATE OF WISCONSIN                              :            IN SUPREME COURT

State of Wisconsin,

              Plaintiff-Respondent,
                                                                       FILED
      v.
                                                                   MAR 3, 2015
Eddie Lee Anthony,
                                                                     Diane M. Fremgen
              Defendant-Appellant-Petitioner.                     Clerk of Supreme Court




      REVIEW of a decision of the Court of Appeals.                  Affirmed.



      ¶1      N. PATRICK CROOKS, J.        On August 20, 2010, Eddie Lee
Anthony (Anthony) killed S.J., the mother of his children.                          The

evidence showed that Anthony beat and stabbed S.J. 45 times with

an ice pick while their children hid in a closet in the next

room.       In addition to the puncture wounds, S.J. suffered four

broken      ribs,   as   well   as   numerous   abrasions        and    contusions,

leading the medical examiner to consider the cause of death

"multiple sharp and blunt force injuries."

      ¶2      Anthony never denied killing S.J.               His theory of the
case was self-defense.          To support that theory, Anthony planned
                                                                  No.     2013AP467-CR



to serve as the sole eyewitness at his jury trial.                         But that

strategy never came to fruition, as the circuit court1 refused to

allow Anthony's testimony.

     ¶3     The impetus for the circuit court's decision regarding

Anthony's       right   to     testify     involved    an     unusual     situation:

Anthony adamantly insisted that he would inform the jury of his

prior    conviction      for   armed     robbery     which    occurred    in   1966.2

Anthony protested that this conviction was wrongful3 and that he

"stayed [in prison] like 12 mother-fucking years for something

[he] didn't do."         He argued that he had a right to inform the

jury of this information because he wanted the jury to know "the

truth, the whole truth."

     ¶4     Needless to say, it             is unusual for a defendant on

trial     for    first-degree      intentional        homicide       to   insist   on

bringing up a prior felony conviction involving a violent crime.

However,    Anthony      explained       that   he   wanted    the    predominantly

white jury in "one of the most racist cities in the country" to

know that he believed his purportedly wrongful conviction from
1966 was racially motivated.4             Apparently, Anthony believed that

     1
       Milwaukee        County,   the     Honorable     Richard      J.   Sankovitz,
presiding.
     2
       According to the presentence investigation report (PSI),
Anthony's conviction for armed robbery occurred on January 25,
1967. He was paroled on or about August 29, 1978.
     3
       No evidence in the record supports Anthony's contention
that his conviction for armed robbery was wrongful.
     4
         Anthony is an African-American male.


                                           2
                                                                       No.   2013AP467-CR



the State's charge of first-degree intentional homicide in this

case was also racially motivated, as Anthony insisted that he

killed S.J. in self-defense.

       ¶5        The   circuit      court      decided    that   Anthony's      proposed

testimony         concerning        the       alleged    wrongful      conviction     was

irrelevant.            The    circuit     court     explained    the   basis    for   its

ruling multiple times.                 With each explanation, Anthony became

more agitated, to the point where additional sheriff's deputies

were called into the courtroom (a total of eight were present).

Anthony promised numerous times that, if permitted to testify,

he would disobey the circuit court's evidentiary ruling.                              He

emphasized at one point, "I'm going to keep saying it.                          You got

to carry me out of here."

       ¶6        Anthony     gave     every     indication      that   his   irrelevant

testimony would not stop at the alleged wrongful conviction.                          He

insisted he would tell the jury "everything I can remember all

the way back to when I was five years old."                       In fact, he stated

more than once that he wanted to "bring everything out."
       ¶7        In light of Anthony's conduct, detailed further below,

the circuit court determined that Anthony forfeited his right to

testify at trial.              The jury convicted Anthony of first-degree

intentional homicide.                 He was sentenced to life imprisonment

without the possibility of release under extended supervision.

       ¶8        The primary issue before the court is a significant

one:    did      the   circuit        court    violate    Anthony's     constitutional

right       to    testify      when     it     determined,     over    timely   defense
objection,         that      Anthony      forfeited      his   right    by   exhibiting
                                                3
                                                                     No.    2013AP467-CR



stubborn and defiant conduct that threatened both the fairness

and reliability of the criminal trial process as well as the

preservation of dignity, order, and decorum in the courtroom?

    ¶9      The secondary issue that this case presents is one

that we have recently addressed: is a violation of the right to

testify subject to harmless error analysis?

    ¶10     Because the circuit court's forfeiture determination

was not arbitrary or disproportionate to the purposes it was

designed to serve,5 we hold that the circuit court did not err in

denying Anthony the right to testify.                       Anthony forfeited his

right to testify by displaying stubborn and defiant conduct that

presented a serious threat to both the fairness and reliability

of the criminal trial process and the preservation of dignity,

order, and decorum in the courtroom.

    ¶11     Although we conclude that the circuit court did not

err in refusing to allow Anthony's testimony, we further hold

that,   even    if   we    assumed    error,         such   error    is    subject    to

harmless error analysis.             Given the overwhelming evidence of
Anthony's      guilt,     the    assumed       error    was   harmless       beyond   a

reasonable doubt.

    ¶12     Therefore,      we    affirm       the   decision   of    the    court    of

appeals and uphold Anthony's conviction.

                                     I. Background

    5
       See Rock v. Arkansas, 483 U.S. 44, 55-56 (1987) (stating
that the right to testify is subject to reasonable limitations
which are not "arbitrary or disproportionate to the purposes
they are designed to serve.").


                                           4
                                                               No.     2013AP467-CR



                                       A. Facts6

      ¶13    On the night of August 20, 2010, Anthony and S.J.

argued at their home.           Anthony had accused S.J. of having an

affair.     Their argument spanned the course of approximately one

hour and a half, taking place both inside and outside their

home.

      ¶14    Multiple people witnessed the argument.                 One witness,

L.J.,     S.J.'s    17     year-old   daughter,    recounted       most    of   the

incident leading to her mother's death.               L.J. testified that she

overheard Anthony tell S.J. that if she (S.J.) left the house he

would kill her.          At the time, Anthony was holding an ice pick in

his hand.

      ¶15    Despite Anthony's threat, S.J. left the house and went

for   a   walk.      Anthony    tailed   her   with    the   ice   pick.        L.J.

followed Anthony and S.J. to a neighborhood park, where she

witnessed the couple continuing their argument.                      Anthony and

S.J. eventually returned home; L.J. went to a friend's house.

      ¶16    Roughly 15 minutes later, L.J. received a phone call
from S.J.         S.J. was screaming and asked L.J. to hurry home.

When L.J. arrived, the doors were locked and she could hear S.J.

screaming.     L.J. called 9-1-1.        Anthony then exited the home and

told L.J. that her mother did not want her to call the police.

He said that S.J. would come outside in 10 to 15 minutes.



      6
          The following facts are taken from witness testimony at
trial.


                                         5
                                                           No.    2013AP467-CR



    ¶17   Once Anthony drove away, L.J. kicked in the front door

and found her mother dead in an upstairs room.

    ¶18   Neighbors    Sandra   Rasco     and   Tiera    Patterson    Hogans

corroborated much of L.J.'s testimony.          They also testified that

S.J. told them that Anthony had held an ice pick to her throat

and threatened to take her to the woods and kill her.                    That

threat occurred just two days prior to S.J.'s death.

    ¶19    Three witnesses were inside S.J. and Anthony's home

at the culmination of the argument.             R.J. is the daughter of

S.J. and Anthony.     She saw Anthony enter S.J.'s room with an ice

pick.   At the time, R.J. was hiding in a closet in another room

with her two sisters, M.J. and A.J.         R.J. heard S.J. yell "stop,

please stop" and "I'm sorry, I'm sorry."

    ¶20   After     fleeing   the   scene,      Anthony    visited     Janet

Mayfield, the mother of his teenage son.           He told Mayfield that

he stabbed S.J. "forty to fifty times."                He never mentioned

self-defense.     He explained that he believed S.J. was having an

affair and that Rasco had something to do with it.                 He asked
Mayfield for a gun and money.           He stated that he was going to

return to his home to kill Rasco and the man that he suspected

of having an affair with S.J.

    ¶21   The   medical   examiner,      Christopher    Poulos,    testified

that S.J. suffered 45 "sharp force injuries" involving the head,

chest, abdomen, arms, hands, and leg.           Poulos opined that seven




                                    6
                                                                        No.     2013AP467-CR



of these wounds could be considered "defensive puncture wounds."7

Poulos testified to a reasonable degree of medical certainty

that the 45 "sharp force injuries" could have been caused by an

ice pick.

      ¶22   S.J.    also     sustained         numerous        "blunt     force        trauma

wounds."     These    included       a    contusion       of    the     head,     multiple

abrasions and contusions of the torso, and four broken ribs.

      ¶23   However, the single most lethal injury, according to

Poulos, was a three to four inch puncture wound to S.J.'s aorta.

                               B. Procedural History

      ¶24   Anthony    was    arrested         in   Bradley,     Illinois,        after     a

highway police chase.         The State charged Anthony with one count

of   first-degree     intentional        homicide,      contrary        to     Wis.     Stat.

§ 940.01(1)(a).8      Anthony entered a not guilty plea and went to

trial.

      ¶25   At trial, the State presented the evidence detailed

above.      After     the    State       rested,     the       circuit        court    asked

Anthony's counsel whether Anthony wanted to testify.                                  Counsel
responded that Anthony wished to do so.



      7
       Poulos defined "defensive puncture wounds" as those that
"one describes of the hands or forearms of someone who will be
in a position to try to ward off a blow."
      8
       All references to the Wisconsin Statutes are to the 2009-
10   version   unless   otherwise   indicated.      Wis.   Stat.
§ 940.01(1)(a) provides that "whoever causes the death of
another human being with intent to kill that person or another
is guilty of a Class A felony."


                                           7
                                                                   No.        2013AP467-CR



     ¶26       The    circuit   court      then      addressed     the        matter    of

Anthony's prior convictions relevant for impeachment purposes.9

Based     on   a     pretrial   ruling,10      the   circuit     court        instructed

Anthony to answer "two" if asked how many prior convictions he

possessed.11         After   some   explanation,       Anthony     stated       that   he

understood.

     ¶27       However, Anthony then asked whether he had a right to

"open the door" and "bring in all [his] convictions all the way

back to 1966."          He explained:

     I'm thinking now it might be to my benefit to show
     that in my mind if I go back all the way to 1966——
     because like I say [] I don't care what nobody do
     think, but in 1966 I was convicted of an armed robbery
     of a white man. I was only 19 and I was innocent. I
     stayed like 12 mother-fucking years for something I
     didn't do. I'm going to tell it to the jury.
     ¶28       The    circuit   court      ruled     that   such    testimony          was

irrelevant to the charge of first-degree intentional homicide,

     9
       Wisconsin Stat. § 906.09(1) provides that "[f]or the
purpose of attacking the credibility of a witness, evidence that
the witness has been convicted of a crime or adjudicated
delinquent is admissible. . . ."      However, under Wis. Stat.
§ 906.09(2), such evidence "may be excluded if its probative
value is substantially outweighed by the danger of unfair
prejudice."
     10
       Milwaukee         County,     the       Honorable    Kevin        E.     Martens,
presiding.
     11
       At the pretrial hearing, the State argued that four of
Anthony's prior convictions were relevant for impeachment
purposes.    Those convictions dated back as far as 1996.
However, the circuit court determined that only two of the four
were relevant: two convictions for bail jumping in violation of
Wis. Stat. 946.49(1)(a). Those convictions occurred in 2003.


                                           8
                                                      No.   2013AP467-CR



to which Anthony responded "I'll bring it up. I have a right."

The circuit court explained that the alleged wrongful conviction

could not help the jury decide whether Anthony committed the

charge he currently faced.     Anthony retorted that he wanted the

jury to "know the truth, the whole truth."      In the midst of this

discussion, Anthony's reasoning became clearer:

       I know when I got convicted of [] the armed robbery,
       do you understand, [I had] an all white jury [and] now
       I got eleven white people on the jury. This is 2011.
       That happened do you understand 40 some years ago
       [and] . . . Milwaukee [is] one of the most racist []
       cities in the country, and the jury [is] going to feel
       what I say. If they don't feel it I'll be glad to die
       in prison.
       ¶29   The circuit court asked Anthony to "take a deep breath

and calm down."      The circuit court explained that if Anthony

testified about the alleged wrongful conviction he would be cut

off.    Anthony interrupted:

       Cut me off. [The jury is       the] judge of the facts.
       That's a fact that happened     that's true. I'm going to
       keep saying it. You got to     carry me out of here. I'm
       going to say it, your Honor.   . . .
The following exchange ensued:

       THE COURT: We're kind of running out of time here. I
       just want to be clear with you. If you respect me
       you'll respect this. If you go into detail about [the
       alleged wrongful conviction] I'm directing you to stop
       talking and if you don't stop talking I will take you
       off the stand, bring you back in the bullpen.

       THE DEFENDANT: Okay, all right.

       THE COURT: That means that the rest of your story will
       not be told to the jury. You'll be in direct violation
       of my direction to you not to talk about the armed
       robbery. If you go into that that's the end of your

                                  9
                                                                    No.   2013AP467-CR


       testimony. I'll find you've blatantly violated my rule
       to you and they will take you off the stand. That will
       be the end of it.

       THE   DEFENDANT:      Okay.        We'll      do    that,     whatever,
       whatever.

       THE COURT: Mr. Anthony, I'm talking.

       THE DEFENDANT: I'm sorry, I'm sorry.

       THE COURT: You're promising me right now you're going
       to break my rule?

       THE DEFENDANT: I promise you right now I want the jury
       to hear the facts because you said the jury is the
       judge of the facts, you are the judge of the law, and
       Anpu Aungk.12 I know this for a fact. If you're as
       honorable as you appear to be to me when you think
       about all the things that have happened to people like
       me in this country you cannot deny what I'm about to
       say. . . .
       ¶30   After   Anthony       engaged     in    a    brief    discussion     with

counsel, the circuit court asked whether he would agree not to

talk about the alleged wrongful conviction.                       Anthony responded

that    he   could   not   avoid    it.        The   circuit      court   ruled   that

Anthony could no longer testify:

       THE COURT: I could put you on the stand but if you
       went into that, I try to cut off that line of
       questioning I'd have a difficult situation for two
       reasons.

       THE DEFENDANT: I understand.

       THE COURT: The difficulties would be visited on your
       head. First of all the jury would hear the part about
       the armed robbery but not all the rest of the story
       and so they might think oh, this is the guy who's not

       12
       Anthony described "Anpu Aungk" as "my Egyptian protector,
the high priest."


                                          10
                                                               No.   2013AP467-CR


      only accused of killing [S.J.] but he's also an armed
      robber and they wouldn't get the rest of the facts.
      That's one problem. I want to avoid that.

      The other problem is this: You're going to be shackled
      to the witness stand. I can't easily remove you from
      the courtroom. I'll have to remove the jury from the
      courtroom instead, and removing the jury from the
      courtroom is not something I can do effortlessly or
      quietly or without seeing that you would be making a
      ruckus on the stand. When I say "ruckus" what I'm
      referring to is the way that you were very, you know,
      very animated [in the way you were] talking before. I
      don't want you to look worse in the eyes of the jury
      because of the way you're behaving on the stand, so if
      you're promising me right now that you're going to
      talk about this matter that I've excluded I won't let
      you take the stand. I don't want to make this worse
      for yourself than it is already.
      ¶31   Anthony's counsel objected and made an offer of proof

as to Anthony's anticipated trial testimony.              Anthony would have

testified that he killed S.J. in self-defense.                  He would have

explained that a physical altercation between himself and S.J.

ensued and that he believed S.J. had picked up a knife.                 At that

point, Anthony would testify, he used the ice pick to defend

himself.

      ¶32   Anthony also would have testified that he stabbed S.J.

so   many   times   because   he   did    not   realize   or   understand    the

threat had been terminated.              Regarding Anthony's decision to

flee the scene of the crime, he would have explained that he had

a heightened fear of police due to past experiences in both

Wisconsin and Illinois.

      ¶33   The circuit court ensured that Anthony understood he

would not be able to testify about his self-defense theory if he
insisted on disobeying the circuit court's evidentiary ruling.

                                         11
                                                       No.     2013AP467-CR



The circuit court once again asked whether Anthony intended to

break its rule, to which Anthony responded "Your Honor, I want

the jury——I want the jury to know everything I can remember all

the way back to when I was five years old."

    ¶34   The   circuit   court   provided   Anthony   with     two   more

opportunities to change his mind, but to no avail.           In the midst

of the discussion, the circuit court further expounded the basis

for its ruling:

    THE COURT: This is not out of respect for me. I'm not
    making an arbitrary ruling making people follow just
    for my pleasure. I have this rule because this jury
    has a difficult decision to make. I don't want it made
    more difficult by having to consider matters which
    don't   help  their   decision,   and  your  difficult
    experience in Illinois as a younger man doesn't help
    them make their decision today. It might in your mind
    inject some sympathy into the jury for you but they're
    explicitly told they can't decide the case based on
    sympathy. They can't have sympathy for [S.J.], they
    can't have sympathy for you. They have to decide what
    the facts are without regard to sympathy.

     . . .

    If it was a simple balancing test, if somebody told me
    that they were intentionally going to break one of the
    rules that we set for the court and it carried only a
    little bit of prejudice and there was an awful lot of
    probative value they would otherwise have in their
    testimony, if it was just a balancing test we would
    apply, [it would] give a person carte blanche to break
    the court's rules, so [he or she would] break it every
    time. There's nothing a court could do to enforce
    those rules. While at this point it seems like there's
    nothing that serious about Mr. Anthony telling his
    sorry tale about what happened in the sixties we don't
    know for sure whether that is something that would
    make a difference to this jury that might [] end this
    very carefully [] constructed process we have of
    getting the truth which is why I've said this can't

                                  12
                                                         No.   2013AP467-CR


    come in. As a consequence if Mr. Anthony tried to get
    it in he's forfeited his right to testify.13
As a result of the circuit court's ruling, Anthony was unable to

offer any evidence of self-defense.

    ¶35    On September 15, 2011, the jury found Anthony guilty

of first-degree intentional homicide.         On October 28, 2011, the

circuit   court   sentenced   Anthony   to   life   imprisonment     without

eligibility   for   release    under    extended    supervision.14       The

circuit court entered a judgment of conviction on November 1,

2011.

    ¶36    On October 16, 2012, Anthony filed a post-conviction

motion for a new trial on the basis that he was denied the

effective assistance of counsel.        Anthony contended in part that

his trial counsel was ineffective for failing to argue that

Anthony's right to testify was absolute, subject only to telling

the truth.

    13
       The discussion concerning Anthony's right to testify
occurred outside the presence of the jury. At the conclusion of
the discussion, a deputy from the Milwaukee County Sheriff's
Office requested that Anthony wear a stun belt.       The circuit
court was concerned "not about the timing of the stun belt but
about the fact the jury's sitting now for an hour and 15 minutes
without anything going on." Given that concern and the presence
of eight sheriff's deputies in the courtroom, the circuit court
declined to order Anthony to wear the stun belt.     However, the
circuit court did note that Anthony was "speaking very
forcefully" with a "good deal of anger in his voice."
    14
        At the sentencing hearing, the circuit court noted
Anthony's evident inability to control his anger.   The circuit
court explained: "You're sitting there in a wheelchair with 1,
2, 3, 4, 5 extra deputies because of that [one] incident in my
court where you couldn't contain your rage, and that's what I'm
concerned about."


                                   13
                                                                           No.       2013AP467-CR



       ¶37       The   circuit     court        denied    Anthony's        post-conviction

motion      in    a    written    decision        dated    February       5,     2013.        The

circuit court reasoned that Anthony was not prejudiced15 by his

trial counsel's failure to argue the absolute nature of his

right to testify because it would have rejected that argument

anyway.          It    noted    that    the     right     to    testify    is     subject      to

reasonable limitations, such as procedural and evidentiary rules

that control the presentation of evidence.

       ¶38       The   circuit     court      also    reasoned      that       the    right   to

testify can be limited in order to preserve dignity, order, and

decorum in the courtroom, citing to Illinois v. Allen, 397 U.S.
337 (1970), for support.                  In Allen, the United States Supreme

Court held that a criminal defendant may forfeit his or her

constitutional right to be present at trial through misconduct.

Illinois v. Allen, 397 U.S. 337, 343 (1970).

       ¶39       Relying   in     part     on    Allen     to    justify       its     decision

concerning        forfeiture,       the       circuit     court    recounted          Anthony's

demeanor         at    trial,     described          above.        The     circuit        court
referenced additional factual findings: "I recall how enraged he

was,    how      tensely       coiled    he     became    the     more    he     insisted     on

       15
        To succeed on a claim for ineffective assistance of
counsel, a defendant must demonstrate both that counsel's
performance was deficient and that it prejudiced the defense.
State v. Carter, 2010 WI 40, ¶21, 324 Wis. 2d 640, 782 N.W.2d
695 (citing Strickland v. Washington, 466 U.S. 668, 687 (1984)).
To prove prejudice, a defendant must show that "'there is a
reasonable probability that, but for counsel's unprofessional
errors,   the  result   of  the   proceeding  would  have   been
different.'" Id., ¶37 (quoting Strickland, 466 U.S. at 694).


                                                14
                                                                 No.    2013AP467-CR



telling the jury about the 1966 conviction, and how close he

seemed to a breaking point."             The circuit court explained, "I

did not state these additional observations in so many words at

the time.    I was hoping not to provoke another outburst."

    ¶40     In light of Anthony's insistence on disregarding the

circuit     court's    evidentiary       ruling      as   well   as     his   angry

demeanor, the circuit court held that Anthony had forfeited his

right to testify.       Consequently, the circuit court reasoned that

Anthony could not show prejudice for purposes of his claim for

ineffective assistance.

    ¶41     The court of appeals affirmed.16              The court of appeals

did not decide whether the circuit court erred in its forfeiture

determination.        Rather, it performed a harmless error analysis

and concluded that any error on the part of the circuit court

was harmless in light of the overwhelming evidence of Anthony's

guilt.

    ¶42     We granted Anthony's petition for review.

                             II. Standard of Review
    ¶43     We   are      asked     to        determine    whether       Anthony's

constitutional    right    to     testify      was   violated.         "Whether   an

individual is denied a constitutional right is a question of

constitutional fact that this court reviews independently as a

question of law."       State v. Cummings, 199 Wis. 2d 721, 748, 546
N.W.2d 406 (1996).        We accept the circuit court's findings of

    16
       State v. Anthony, No.             2013AP467-CR,      unpublished       order
(Wis. Ct. App. Jan. 14, 2014).


                                         15
                                                                           No.    2013AP467-CR



evidentiary      or       historical         fact        unless     they        are     clearly

erroneous.    State v. Ndina, 2009 WI 21, ¶45, 315 Wis. 2d 653,

761 N.W.2d 612.           We apply "constitutional principles to those

evidentiary    or     historical          facts        independently      of     the    circuit

court and court of appeals but benefitting from those courts'

analyses."    Id.

      ¶44   We are also asked to decide whether a violation of a

defendant's      right     to    testify          is     subject    to     harmless       error

analysis.        "Whether        a    particular          error     is    structural        and

therefore not subject to a harmless error review is a question

of law for our independent review."                         State v. Nelson, 2014 WI
70, ¶18, 355 Wis. 2d 722, 849 N.W.2d 317.                           Whether an error is

harmless is also a question of law for our independent review.

Id.

                                          III. Discussion

                                     A. Right to Testify

      ¶45   Under the common law rule, criminal defendants were

prohibited    from        testifying         on     their    own     behalf       at     trial.
Ferguson v. Georgia, 365 U.S. 570, 573-74 (1961).                                     They were

deemed   incompetent        to       do    so,     the     theory    being       that     their

testimony    was    self-serving           and     therefore       untrustworthy.           Id.

However,    beginning       in       1864,    states        began    to     enact       general

competency    statutes       for      criminal          defendants,       and     the    United

States Congress followed suit in 1878.                       Id. at 577.          Those laws

helped   serve      the    presumption            of    innocence    that        attaches    to

criminal prosecutions.           See id. at 580-81 ("Experience under the
American competency statutes was to change the minds of many who
                                              16
                                                              No.    2013AP467-CR



had opposed them.         It was seen that the shutting out of [a

defendant's       testimony]     could    be    positively   hurtful     to     the

accused, and that innocence was in fact aided, not prejudiced,

by the opportunity of the accused to testify under oath.").

    ¶46     Over a century later, the United States Supreme Court

explicitly recognized that a defendant in a criminal case has a

fundamental constitutional right to testify in his or her own

defense.     Rock v. Arkansas, 483 U.S. 44, 49 (1987); See also

United States v. Dunnigan, 507 U.S. 87, 96 (1993).                   That right

stems from several provisions of the Constitution:

    the Fourteenth Amendment, which protects a defendant's
    due process right to be heard and offer testimony; the
    Compulsory Process Clause of the Sixth Amendment,
    which protects a defendant's right to call witnesses
    in her favor; and the Fifth Amendment, which protects
    a defendant's right against compelled testimony unless
    he chooses to speak in the unfettered exercise of his
    own will.
Nelson,     355 Wis. 2d.    722,     ¶19   (internal    quotation        marks

omitted).

    ¶47     It has been recognized that the right to testify is

grounded in personal autonomy and may not be waived by counsel.

See Jones v. Barnes, 463 U.S. 745, 751 (1983).               In Wisconsin, we

require    that    a   circuit    court    "conduct   a   colloquy     with    the

defendant in order to ensure that the defendant is knowingly and

voluntarily waiving his or her right to testify."                      State v.

Weed, 2003 WI 85, ¶40, 263 Wis. 2d 434, 666 N.W.2d 485.                   Stated

differently, the right to testify cannot be lost, that is to say




                                         17
                                                                               No.        2013AP467-CR



forfeited, by a defendant's silence.                            Nelson, 355 Wis. 2d 722,

¶20.

       ¶48    Although           the    right       to    testify        is        a    fundamental

constitutional right grounded in personal autonomy, it is not

absolute.        For example, there is no constitutional right to

commit perjury.          State v. McDowell, 2004 WI 70, ¶34, 272 Wis. 2d
488, 681 N.W.2d 500 (quoting Nix v. Whiteside, 475 U.S. 157, 173

(1986)).        There       is    also       no    constitutional            right       to     present

irrelevant evidence.               State v. Robinson, 146 Wis. 2d 315, 332,

431 N.W.2d 165 (1988).                  Moreover, a criminal defendant's right

to     present     relevant            testimony          is     subject           to     reasonable

restrictions.         Rock, 483 U.S. at 55-56.

       ¶49    In Rock, the United States Supreme Court considered

whether      Arkansas'       per       se    rule       prohibiting          the       admission      of

hypnotically refreshed testimony violated the petitioner's right

to testify.       Id. at 45.                Arkansas' rule was designed to ensure

that only reliable evidence be admitted at trial.                                        Id. at 56.

Because Arkansas considered hypnotically refreshed testimony per
se unreliable, circuit courts had no discretion to admit such

testimony,       even       if    the       circumstances           of   a    particular             case

established the trustworthiness of the evidence.                                          Id.    at 57

n.12.

       ¶50    The Court in Rock recognized that the right to present

relevant testimony is not limitless and "'may, in appropriate

cases,    bow    to     accommodate           other      legitimate          interests          in    the

criminal      trial     process.'"                Id.    at    55    (quoting           Chambers       v.
Mississippi,          410 U.S. 284,       295        (1973)).             For       example,
                                                  18
                                                                         No.    2013AP467-CR



"[n]umerous state procedural and evidentiary rules control the

presentation of evidence and do not offend the defendant's right

to testify."          Id. at 55 n.11.         However, such limitations on the

right to testify "may not be arbitrary or disproportionate to

the purposes they are designed to serve."                       Id. at 56.

       ¶51    Having determined that "[w]holesale inadmissibility of

a defendant's testimony is an arbitrary restriction on the right

to    testify      in   the    absence     of      clear    evidence      by    the    State

repudiating the validity of all posthypnosis recollections," Id.

at    61,    the   Court      in    Rock   held     that    Arkansas'      per    se   rule

violated the defendant's right to testify.                           Id. at 62.    Central

to the Court's reasoning was the fact that the per se rule

impeded the circuit court's ability to control the presentation

of evidence so as to effectuate the ascertainment of truth.                               See

id. at 56-62.

       ¶52      The     takeaway      from      Rock       is    a     "methodology       for

reviewing a decision denying a defendant's request to testify."

Arredondo v. Pollard, 498 F. Supp. 2d 1113, 1126 (E.D. Wis.
2007).       "The reviewing court asks whether the reasons given for

the denial are sufficiently persuasive to justify depriving the

defendant of his fundamental constitutional right to testify."

Id.

                                   B. Forfeiture by Conduct

       ¶53    Prior     to    reviewing      the    circuit      court's       decision    to

deny Anthony's request to testify, we must address a threshold

issue in this case: whether a criminal defendant may forfeit his
or her right to testify through conduct incompatible with the
                                             19
                                                                     No.     2013AP467-CR



assertion of the right.            Neither the United States Supreme Court

nor this court has addressed the issue.

      ¶54   "We    have     recognized      two       distinct    ways     in    which   a

defendant may give up his rights: waiver and forfeiture."                          State

v. Pinno, 2014 WI 74, ¶56, 356 Wis. 2d 106, 850 N.W.2d 207.

Waiver "'is the intentional relinquishment or abandonment of a

known right.'"          Ndina, 315 Wis. 2d 653, ¶29 (quoting United

States v. Olano, 507 U.S. 725, 733 (1993)).                      "[W]aiver typically

applies to those rights so important to the administration of a

fair trial that mere inaction on the part of a litigant is not

sufficient to demonstrate that the party intended to forgo the

right."     State v. Soto, 2012 WI 93, ¶37, 343 Wis. 2d 43, 817
N.W.2d 848.

      ¶55   Forfeiture, on the other hand, often involves "'the

failure to make the timely assertion of a right.'"                          Ndina, 315
Wis. 2d 653, ¶29 (quoting Olano, 507 U.S. at 733).                         "Rights that

are   subject          to   forfeiture          are     typically        those     whose

relinquishment will not necessarily deprive a party of a fair
trial, and whose protection is best left to the immediacy of the

trial,    such    as    when   a   party    fails       to   raise   an     evidentiary

objection."       Soto, 343 Wis. 2d 43, ¶36.                  However, there is a

second aspect to forfeiture: "doing something incompatible with

the assertion of a right. . . ."                  State v. Vaughn, 2012 WI App
129, ¶21, 344 Wis. 2d 764, 823 N.W.2d 543 (citing Allen, 397
U.S. at 343).

      ¶56   As previously noted, we have held that the right to
testify is subject to waiver, not forfeiture, in so far as a
                                           20
                                                                    No.    2013AP467-CR



defendant's inaction in asserting the right is concerned.                         Weed,

263 Wis. 2d 434, ¶¶39-40.               We now conclude that the right to

testify     may,   in    appropriate     cases,      be   subject    to    forfeiture

where conduct incompatible with the assertion of the right is at

issue.

      ¶57    Case law supports our position.                  In Allen, the issue

was   whether      Allen    forfeited    his       constitutional     right    to    be

present at trial by engaging "in speech and conduct which [was]

so noisy, disorderly, and disruptive that it [was] exceedingly

difficult or wholly impossible to carry on the trial."                         Allen,
397 U.S. at 338.           At trial, Allen had requested to conduct his

own defense.        Id. at 339.      During voir dire, Allen argued with

the judge "in a most abusive and disrespectful manner."                       Id.     He

later    threatened      the   judge,    tore      up   his   appointed     counsel's

legal    files,    and     threw   papers     on    the   floor.      Id.    at     340.

Despite warning, Allen did not reform his conduct, leading the

circuit court to remove him from the courtroom on two separate

occasions.      Id. at 340-41.
      ¶58    The United States Supreme Court rejected the notion

that Allen's right to be present "was so 'absolute' that, no

matter how unruly or disruptive [Allen's] conduct might be, he

could never be held to have lost that right so long as he

continued to insist upon it, as Allen clearly did."                       Id. at 342.

The Court held:

      [W]e explicitly hold today that a defendant can lose
      his right to be present at trial if, after he has been
      warned by the judge that he will be removed if he
      continues his disruptive behavior, he nevertheless

                                         21
                                                                 No.    2013AP467-CR


    insists   on  conducting  himself   in  a   manner  so
    disorderly, disruptive, and disrespectful of the court
    that his trial cannot be carried on with him in the
    courtroom. Once lost, the right to be present can, of
    course, be reclaimed as soon as the defendant is
    willing to conduct himself consistently with the
    decorum and respect inherent in the concept of courts
    and judicial proceedings.

    It is essential to the proper administration of
    criminal justice that dignity, order, and decorum be
    the hallmarks of all court proceedings in our country.
    The flagrant disregard in the courtroom of elementary
    standards of proper conduct should not and cannot be
    tolerated. We believe trial judges confronted with
    disruptive,     contumacious,    stubbornly    defiant
    defendants must be given sufficient discretion to meet
    the circumstances of each case. No one formula for
    maintaining appropriate courtroom atmosphere will be
    best in all situations.
Id. at 343.        Thus, Allen stands for the proposition that a

defendant may forfeit a fundamental constitutional right through

conduct incompatible with the assertion of the right.

    ¶59    In our view, the rationale of Allen logically extends

to the context of the right to testify, given that a corollary

to removal may be denial of that right.                   We are not alone in

this opinion.      See, e.g., United States v. Ives, 504 F.2d 935,
941 (9th Cir. 1974), vacated on other grounds, 421 U.S. 944

(1975), opinion reinstated in relevant part, 547 F.2d 1100 (9th

Cir. 1976) (holding that a defendant may forfeit the privilege

to testify through conduct); Douglas v. State, 214 P.3d 312, 322

(Alaska 2009) (applying the Allen standards to determine whether

the defendant forfeited his right to testify in person through

misconduct);    State    v.   Chapple,      36 P.3d 1025,   1033-34    (Wash.
2001)   (relying    on   Allen   and     Ives    to     determine      whether   the


                                       22
                                                                         No.        2013AP467-CR



defendant lost his right to testify by way of his conduct).                                   We

agree with the reasoning of the United States Court of Appeals

for the Ninth Circuit:

      It is evident that the conduct of a defendant in the
      courtroom   can  become   so  inconsistent  with   the
      necessary decorum for effective administration of
      justice that reasonable restraints are necessary. It
      is even more evident that such conduct cannot be
      allowed when the defendant takes center stage on the
      witness stand. He has no more liberty and freedom to
      testify in a way degrading to the judicial system than
      he has to rob a bank. . . .
Ives, 504 F.2d at 941.

      ¶60   Although        the   United       States        Supreme     Court        has    not

expressly    stated    that       a    defendant       may     forfeit    the        right    to

testify through conduct, it seems probable that it would reach

such a conclusion in light of Allen and its indication in Rock

that the right to testify is subject to legitimate interests in

the   criminal     trial      process.              Surely,     the    preservation          of

dignity,    order,    and     decorum         in    the    courtroom      constitutes         a

legitimate      interest     in       the    criminal      trial      process        that    may

outweigh     a     defendant's              right     to       testify         in      certain
circumstances.

      ¶61   While we have not addressed the forfeiture by conduct

issue in the context of the right to testify, we have held that

a criminal defendant may forfeit his or her constitutional right

to    counsel      through        manipulative            or    disruptive            conduct.

Cummings,    199 Wis. 2d       at    752-56;       accord      United        States    v.

Leggett, 162 F.3d 237, 250 (3d Cir. 1998); United States v.
McLeod, 53 F.3d 322, 324-25 (11th Cir. 1995); United States v.

                                              23
                                                                 No.       2013AP467-CR



Bauer, 956 F.2d 693, 695 (7th Cir. 1992).                    In Cummings, the

defendant repeatedly refused to cooperate with various court-

appointed attorneys, constantly complained about the attorneys'

performance,     and    made     it      impossible    for      an       attorney   to

effectively represent him.            Cummings, 199 Wis. 2d at 753-54.               We

held that "there may be situations, such as the one before us,

where a circuit court must have the ability to find that a

defendant has forfeited his right to counsel."               Id. at 756.

    ¶62     In a footnote to Cummings, we recommended that "trial

courts in the future, when faced with a recalcitrant defendant,

follow   the   first    four    steps     outlined    in   the   dissent       before

determining that a defendant has forfeited his or her right to

counsel."      Id. at 756 n.18.            Those four steps, designed to

ensure that a defendant understands the consequences of his or

her actions, are:

    (1) explicit warnings that, if the defendant persists
    in “X” [specific conduct], the court will find that
    the right to counsel has been forfeited and will
    require the defendant to proceed to trial pro se; (2)
    a colloquy indicating that the defendant has been made
    aware of the difficulties and dangers inherent in
    self-representation; (3) a clear ruling when the court
    deems the right to counsel to have been forfeited;
    [and] (4) factual findings to support the court's
    ruling. . . .
Id. at 764 (Geske, J., dissenting).                  Thus, Cummings not only

demonstrates     that    a     defendant       may    forfeit        a    fundamental

constitutional    right        through     conduct    incompatible          with    the

assertion of the right, it provides guidance to circuit courts
faced with making such a determination.


                                          24
                                                               No.    2013AP467-CR



       ¶63    Since Cummings, the court of appeals has held that

criminal defendants may, through their conduct, forfeit their

right to an on-the-record colloquy designed to ensure that their

decision not to testify is a knowing and voluntary one.                  Vaughn,

344 Wis. 2d 764, ¶26.           Citing Allen, 397 U.S. at 343, the court

of appeals explained:

       As we have seen, however, a defendant in a criminal
       case may lose fundamental rights (such as the right to
       appear at the trial and confront the accusers) when
       the defendant forfeits those rights by interfering
       with the ability of the trial court to protect those
       rights. . . . By refusing to come to court so the
       trial court could personally explain        what  Weed
       requires must be explained, Vaughn made it, as a
       practical matter consistent with safety, impossible
       for the trial court to explain his right to testify,
       and determine whether his decision to not testify was,
       in   Weed's   phrase,   "knowing,   intelligent,   and
       voluntary."
Id. (internal citations omitted).

       ¶64    The foregoing case law demonstrates that forfeiture by

conduct       is   not    a    novel    concept,    even    where    fundamental

constitutional rights are concerned.               In light of that case law,
and in light of the United States Supreme Court's declaration

that    the    right     to   testify    may   "'bow   to   accommodate    other

legitimate interests in the criminal trial process,'" Rock, 483
U.S. at 55 (quoting Chambers, 410 U.S. at 295), we conclude that

a criminal defendant may forfeit his or her right to testify

through conduct incompatible with the assertion of the right in

appropriate cases.            However, we stress that a circuit court's

determination on forfeiture must be guided by Rock's balancing
test.     Thus, a forfeiture determination may not be arbitrary or

                                         25
                                                                        No.        2013AP467-CR



disproportionate to the purposes it is designed to serve.                                Rock,
483 U.S. at 56.            Stated differently, a complete denial of the

right to testify must be reasonable under the circumstances of

the case.

                     C. Anthony Forfeited his Right to Testify

       ¶65    Having       established       that    a    criminal       defendant         may

forfeit his or her right to testify through conduct incompatible

with the assertion of the right, we proceed to consider whether

Anthony forfeited his right to testify in his own defense.

       ¶66    Anthony argues that the circuit court erred in its

forfeiture determination.               He submits that the circuit court

went    where    no     court     has    gone       before:     denying        a     criminal

defendant the right to testify where his conduct did not first

warrant      removal       from   the    courtroom.             Painting       this       case

exclusively as a "disruption case" under Allen, Anthony contends

that there is no precedent for stripping a defendant "of his

right to testify based on 'disruptive' behavior when he was

never so disruptive as to render it impossible to carry on the
trial   in    his     presence."        In    his    view,      the    circuit        court's

decision in this case amounted to nothing more than a protective

measure      based    on    the   circuit     court's      fear       that    Anthony      may

become disruptive.           Anthony maintains that there is no basis in

existing law for such a preemptive application of Allen.

       ¶67    Anthony       recognizes       that        Rock    permits           reasonable

limitations on the right to testify where legitimate interests

in the criminal trial process are concerned.                      However, he argues
that the Rock balancing test weighs in his favor.                             In asserting
                                             26
                                                                No.     2013AP467-CR



that the circuit court's forfeiture determination was arbitrary

or disproportionate to the purposes it was designed to serve,

Anthony questions whether legitimate interests in the criminal

trial process were really at issue.             As to the preservation of

courtroom decorum, Anthony contends that "there is no authority

to support the proposition that [the right to testify] can be

circumscribed by principles of decorum."              Regarding the interest

in maintaining order in the courtroom, Anthony argues that the

circuit court's concern for the jury's safety may have arisen

post hoc.17      As for the circuit court's interest in controlling

the   presentation     of    evidence,    Anthony    submits    that        he   never

"indicated that he would testify in anything but a truthful and

relevant manner."

      ¶68    In sum, according to Anthony, the complete denial of

his right to testify was a "far too severe punishment for [his]

minor disruption and dissent," particularly in light of the fact

that he planned to serve as the sole eyewitness in support of

his self-defense theory.
      ¶69    The State contends that Anthony forfeited his right to

testify     by   refusing      to   comply    with     the   circuit         court's

evidentiary ruling and posing a threat to the preservation of

dignity,     order,    and    decorum    in   the    courtroom.         The      State

disagrees with Anthony's assertion that a circuit court can only

bar   a    defendant   from    testifying     where    his     or     her    conduct

      17
       Post hoc is defined as "[a]fter                  this;       consequently."
Black's Law Dictionary 4 (7th ed. 1999).


                                         27
                                                                      No.     2013AP467-CR



warrants removal from the courtroom.                    According to the State, a

denial of the right to be present at trial is a more extreme

sanction than denial of the right to testify because removal

from the courtroom infringes upon several rights: the right to

confrontation, the right to conduct a defense, and the right to

appear before a jury.               Thus, per the State's reasoning, it is

illogical to require the same level of misconduct to justify the

denial of both rights.

       ¶70     The State acknowledges an absence of case law directly

addressing the issue before the court; however, it contends that

cases dealing with forfeiture of a defendant's right to counsel

through conduct inconsistent with the assertion of the right are

more persuasive than the "disruption" type cases that Anthony

offers.        See, e.g., Cummings, 199 Wis. 2d at 752-56; United

States       v.   Goldberg,     67 F.3d 1092,   1100      (3d      Cir.    1995)

(recognizing that a defendant can forfeit or "waive by conduct"

his    or      her   right     to    counsel       through        dilatory     tactics).

Specifically, the State argues "[i]f a defendant can be found to
have    forfeited     or     'waived    by    conduct'     the     right     to     counsel

without an explicit waiver and absent any violent behavior, it

logically follows that a defendant can also be found to have

forfeited his right to testify without engaging in behavior that

merits removal from the courtroom."

       ¶71     Recognizing that Rock sets forth the appropriate test

for    determining     the    propriety       of    a   circuit     court's       decision

concerning forfeiture of the right to testify, the State asserts
that     the      circuit     court's        interests       in     controlling         the
                                             28
                                                                                     No.    2013AP467-CR



presentation of the evidence and preserving dignity, order, and

decorum     in       the    courtroom            justified           the     complete       denial      of

Anthony's right to testify.

      ¶72       We     agree      with         the    State           and     hold     that      Anthony

forfeited        his    right        to        testify      by       displaying        stubborn        and

defiant conduct that presented a                            serious          threat to both the

fairness and reliability of the criminal trial process as well

as   the    preservation             of     dignity,        order,          and     decorum      in    the

courtroom.

      ¶73       As a preliminary matter, we concur with the State that

a circuit court need not remove a defendant from the courtroom

in order to justify a denial of the right to testify.                                         The cases

that we have cited for the proposition that a defendant may

forfeit      a       constitutional               right          through          conduct       do     not

exclusively involve the type of violent and disruptive behavior

that may necessitate removal from the courtroom.                                            See, e.g.,

Cummings,       199 Wis. 2d      at    752-56;         See     also      Taylor    v.    United

States,     414 U.S. 17,     20      (1973)       (holding          that    the     defendant
waived     or     forfeited          his       constitutional               right    to    be    present

through     his      voluntary         absence).                Therefore,         when    determining

whether     a     defendant          forfeited            his    or     her       right    to    testify

through     conduct,         we      believe         the        appropriate          inquiry      is    to

consider the totality of the circumstances in order to assess

whether     the        defendant          interfered             with       the     circuit      court's

ability     to       protect      that         right.           We    reiterate       that      such    an

inquiry must be guided by Rock's balancing test——the forfeiture
determination must not be arbitrary or disproportionate to the
                                                     29
                                                                       No.    2013AP467-CR



purposes it is designed to serve.                    In other words, a complete

denial of the right to testify must be reasonable under the

circumstances of the case.

       ¶74    In this case, we recognize two distinct interests that

formed    the      basis   of     the   circuit     court's      complete     denial     of

Anthony's       right      to     testify.          Both    constitute        legitimate

interests in the criminal trial process.

       ¶75    The    first      involves      the   circuit      court's     ability     to

control      the    presentation        of    evidence      so   as    to    ensure     the

fairness and reliability of the criminal trial process.                                 The

primary purpose of a criminal trial is to develop "relevant

facts on which a determination of guilt or innocence can be

made."       United States v. Nobles, 422 U.S. 225, 230 (1975); See

also State v. McClaren, 2009 WI 69, ¶5, 318 Wis. 2d 739, 767
N.W.2d 550 ("Ascertainment of the truth is the primary objective

of a trial. . . .").              "Efficiency is a secondary objective of a

trial,    but      where     it   can    be    attained     with      constitutionally

permitted measures, it is highly desirable."                      McClaren, 318 Wis.
2d 739, ¶5.

       ¶76    Under Wis. Stat. § 906.11, circuit courts are charged

with   serving       these      two   purposes.       The     statute       provides,    in

relevant part:

       (1) Control by judge. The judge shall exercise
       reasonable control over the mode and order of
       interrogating witnesses and presenting evidence so as
       to do all of the following:

       (a) Make the interrogation and presentation effective
       for the ascertainment of the truth.


                                              30
                                                               No.       2013AP467-CR


    (b) Avoid needless consumption of time.

    (c) Protect witnesses             from    harassment       or        undue
    embarrassment.
Wis. Stat. § 906.11(1).        We have held that Wis. Stat. § 906.11

enables a circuit court "to try to be certain that a jury is

presented    with     admissible,    reliable     evidence         and     to    make

pretrial rulings so that the trial runs smoothly."                        McClaren,

318 Wis. 2d 739, ¶3.          Indeed, the trial process requires as

much:

    The adversary process could not function effectively
    without adherence to rules of procedure that govern
    the orderly presentation of facts and arguments to
    provide each party with a fair opportunity to assemble
    and submit evidence to contradict or explain the
    opponent's case. The trial process would be a shambles
    if either party had an absolute right to control the
    time and content of his witnesses' testimony.
Taylor v. Illinois, 484 U.S. 400, 410-411 (1988).

    ¶77     It   is   clear   from   our     review    of    the     record      that

Anthony's   proposed     testimony    likely    would       have     confused      or

misled    the    jury,   thereby     presenting       an    obstacle        to   the

ascertainment of truth.       As the circuit court acknowledged, the
jury had "a difficult decision to make," and irrelevant matters

such as Anthony's alleged wrongful conviction; Anthony's status

as an African-American male; Anthony's religious beliefs; and

Anthony's memories "all the way back to when [he] was five years

old" would not have helped the jury make its decision.

    ¶78     To take but one example, if Anthony had been allowed

to testify about his alleged wrongful conviction, it is possible
that the State would have felt compelled to prove that Anthony's


                                      31
                                                                                 No.     2013AP467-CR



conviction was never overturned and may have been completely

legitimate.            In other words, the issue of Anthony's purported

wrongful conviction had the obvious potential to develop into a

trial    within        a    trial,       thereby    confusing             the   jury     as    to    the

issues it was required to decide, or worse, misleading the jury

into    thinking           that     it     could        determine         Anthony's          guilt   or

innocence        in    this       case    based    on     the       likelihood         that    he    was

wrongfully        convicted         of    armed     robbery          in    1966.        To     further

complicate matters, the trial within a trial likely would have

constituted a needless consumption of time.

       ¶79       Where,      as    here,    a     defendant         repeatedly         promises       to

disobey      a    circuit         court's    evidentiary            ruling,       the    effect       of

which would seriously threaten the fairness and reliability of

the criminal trial process, we think it fair to say that a

circuit court has a legitimate interest in placing reasonable

limitations on a defendant's right to testify.                                        See Chambers,
410 U.S. at 302 ("In the exercise of this right, the accused, as

is required of the State, must comply with established rules of
procedure        and       evidence      designed        to    assure       both      fairness       and

reliability in the ascertainment of guilt and innocence."); See

also Holmes v. South Carolina, 547 U.S. 319, 327 (2006) ("While

the     Constitution           thus       prohibits           the    exclusion          of     defense

evidence under rules that serve no legitimate purpose or that

are    disproportionate             to    the     ends     that      they       are    asserted       to

promote, well-established rules of evidence permit trial judges

to exclude evidence if its probative value is outweighed                                              by


                                                   32
                                                            No.   2013AP467-CR



certain other factors such as unfair prejudice, confusion of the

issues, or potential to mislead the jury.").

      ¶80   The second distinct interest underlying the circuit

court's forfeiture determination concerned the preservation of

dignity, order, and decorum in the courtroom.              In our view, the

record is clear that Anthony posed a serious threat to that

legitimate interest in the criminal trial process as well.

      ¶81   The circuit court made findings of fact with respect

to Anthony's demeanor at trial, both in its oral decision and

its   written    decision    post-conviction,   and   we    defer   to    them

unless they are clearly erroneous.        Ndina, 315 Wis. 2d 653, ¶45.

The circuit court observed that Anthony was "quite animated"

when insisting to testify to irrelevant matters, i.e., he was

"speaking very forcefully" with "a good deal of anger in his

voice."     The circuit court noted how "enraged" and "tensely

coiled" Anthony became and "how close he seemed to a breaking

point."18       Based   on   Anthony's   demeanor,    the    circuit     court

expressed concern that Anthony would cause "a ruckus on the
stand" and pose a threat to the security of the jury.



      18
        Anthony suggests that these findings of fact, described
in the circuit court's written decision post-conviction, were
the product of a post hoc rationalization for the circuit
court's   forfeiture   determination.     However,  we  recently
explained that "taking judges at their word is a fundamental
assumption built into our legal system."      State v. Robinson,
2014 WI 35, ¶48, 354 Wis. 2d 351, 847 N.W.2d 352.       "In the
absence of clear evidence to contrary, we decline to assign
improper motive on the part of the circuit court." Id.


                                    33
                                                                     No.        2013AP467-CR



     ¶82       The   circuit     court's    observations       are     supported         by

other portions of the record.                   For example, the record shows

that Anthony threatened that he would need to be carried out of

the courtroom if he could not testify freely.                        At some point,

additional sheriff's deputies were called into the courtroom,

bringing the total present to eight.                   Toward the end of the

circuit court's discussion with Anthony, the sheriff's office

requested that Anthony wear a stun belt for the remainder of the

trial.     Also, at Anthony's sentencing, the circuit court noted

the presence of additional sheriff's deputies "because of that

[one] incident in my court where you couldn't contain your rage,

and that's what I'm concerned about."

     ¶83       Where, as here, a defendant displays such disruptive

conduct, we find it rational to conclude that a circuit court

has a legitimate interest in placing reasonable limitations on

the right to testify.19

     ¶84       Having   identified         two    legitimate     interests             that

warranted the imposition of reasonable limitations on Anthony's
right     to    testify,   the    question       remains   whether         the     circuit

court's complete denial of that right was in fact reasonable

under     the    circumstances.        Stated       differently,           we     consider


     19
       Contrary to Anthony's assertion, there is case law
supporting the proposition that the right to testify can be
circumscribed by principles of decorum.       See, e.g., United
States v. Ives, 504 F.2d 935, 941-46 (9th Cir. 1974), vacated on
other grounds, 421 U.S. 944 (1975), opinion reinstated in
relevant part, 547 F.2d 1100 (9th Cir. 1976).


                                           34
                                                                           No.   2013AP467-CR



whether      the       circuit     court's         forfeiture        determination         was

arbitrary or disproportionate to the purposes it was designed to

serve.

      ¶85     The circuit court's complete denial of Anthony's right

to   testify       was   reasonable      in    light         of    the    totality    of   the

circumstances in this case.               Though we do not wish to diminish

the importance of Anthony's self-defense testimony, which was

certainly relevant to the charged offense, we cannot condone

Anthony's blatant disrespect for the criminal trial process.                                 To

do so would seriously jeopardize a circuit court's ability to

fulfill       its        constitutionally           or        legislatively          mandated

obligations, including those imposed by Wis. Stat. § 906.11.

      ¶86     The United States Supreme Court has stated countless

times      that    adherence      to   rules       of    evidence        and   procedure     is

essential         to   the   proper    functioning            of    our    criminal    trial

process.      See, e.g., Chambers, 410 U.S. at 302; Rock, 483 U.S.

at 55 n.11; Taylor, 484 U.S. at 410-411.                            That numerous rules

controlling        the    presentation        of    evidence        "do    not   offend    the
defendant's        right     to   testify"20       is    a   sure    indication       that   a

circuit court's interest in effectuating the ascertainment of

truth is tantamount to the constitutional right to testify.21                                By

      20
           Rock, 483 U.S. at 55 n.11.
      21
       Indeed, the United States Supreme Court in Rock appeared
most concerned with the fact that the evidentiary rule at issue
stripped the circuit court of its ability to control the
presentation of evidence so as to facilitate the truth-seeking
process. See id., 483 U.S. at 56-62.


                                              35
                                                                      No.   2013AP467-CR



repeatedly        refusing      to   comply      with    the         circuit    court's

instruction not to discuss irrelevant matters before the jury,

Anthony gave the circuit court little choice but to completely

deny his right to testify for fear of compromising the primary

purpose of the criminal trial process.

      ¶87    In    light   of    this     conduct     alone,    we     would   be   hard

pressed not to conclude that Anthony forfeited his right to

testify.     But Anthony's conduct did not stop there.                         The more

Anthony insisted on disregarding the circuit court's evidentiary

ruling, the more disruptive and enraged he became, to the point

where the circuit court legitimately believed that Anthony posed

a threat to the orderliness of the courtroom, including the

security of the jurors.22                We think the United States Supreme

Court was clear when it stated that such a "flagrant disregard

in   the    courtroom      of   elementary      standards      of     proper    conduct

should not and cannot be tolerated."                Allen, 397 U.S. at 343.

      ¶88    We are mindful, as was the circuit court, that "courts

must indulge every reasonable presumption against the loss of
constitutional       rights.     .   .    ."    Id.     In     its    post-conviction

written decision, the circuit court explained that it considered

less restrictive alternatives to forfeiture.                         For example, it

considered permitting Anthony to provide irrelevant testimony

and later instructing the jury to ignore it.                     However, it noted


      22
       The circuit court pointed out in its post-conviction
written decision that the nearest juror sat eight feet away from
the witness stand.


                                           36
                                                                       No.      2013AP467-CR



that such an approach would "condone disrespect for the court's

rulings."       In addition, it might have provoked a disturbance

once Anthony witnessed the circuit court "nullifying his attempt

to sway the jury."

       ¶89    That Anthony was likely to erupt at the provision of a

limiting instruction is clear from the record; thus, we find it

reasonable to conclude that a limiting instruction would not

have    minimized      a     significant        risk     presented         by       Anthony's

testimony.          Moreover,    while     we    presume        that       juries      follow

properly given jury instructions, State v. Marinez, 2011 WI 12,

¶41, 331 Wis. 2d 568, 797 N.W.2d 399, we note that a jury

instruction     in    this     case   would      not     have       solved      a    separate

problem created by Anthony's unfettered testimony: a needless

consumption of time.

       ¶90    The    circuit     court    considered          at     least      one     other

alternative to forfeiture.            It explained that it could have put

Anthony on the stand and directed his attorney not to broach the

subject of Anthony's prior convictions.                        However, the circuit
court   identified      the     obvious    flaw    in        that    approach.          Given

Anthony's determination to testify freely, he likely would have

found a way to raise irrelevant matters on his own, thereby

creating the potential for a substantial disturbance once the

circuit court intervened.

       ¶91    As the United States Supreme Court explained in Allen,

"[n]o   one    formula     for    maintaining          the    appropriate           courtroom

atmosphere will be best in all situations."                          Id.     Indeed, the
Court stressed that "trial judges confronted with disruptive,
                                          37
                                                                           No.    2013AP467-CR



contumacious,         stubbornly      defiant       defendants             must    be    given

sufficient discretion to meet the circumstances of each case."

Id.    We read this statement as a caution against the type of

"Monday-morning        quarterbacking"           that     may    arise       on    appellate

review of these situations.

       ¶92    Importantly,     the    Court       in    Allen    upheld          the    circuit

court's      forfeiture    determination          despite       the    fact       that   there

were other coercive measures that could have been used with the

defendant.      Id. at 344-46.         The Court found significance in the

fact   that     the    defendant      was    both       warned        of    the    potential

consequences      of    his    actions       and       given    the        opportunity      to

participate at trial if he reformed his conduct.                           Id. at 346.

       ¶93    Of course, that is exactly what happened in this case.

The circuit court warned Anthony on several occasions that he

would not be allowed to testify if he continued his misbehavior.

The    circuit        court    also     provided          Anthony          with        multiple

opportunities to reform his conduct.

       ¶94    Under these circumstances, the circuit court was not
required to put Anthony on the stand and wait for the fireworks.

The criminal trial process deserves better.

       ¶95    Therefore,      we   conclude        that    Anthony          forfeited      his

right to testify by exhibiting stubborn and defiant conduct that

posed a serious threat to the both the fairness and reliability

of the criminal trial process and the preservation of dignity,

order, and decorum in the courtroom.

                                   D. Harmless Error


                                            38
                                                                                No.    2013AP467-CR



      ¶96       Although we conclude that there was no error in this

case,      we    wish   to     take       the    opportunity          to       confirm    that      a

violation of a criminal defendant's right to testify to relevant

evidence is subject to harmless error analysis.                                       Nelson, 355
Wis. 2d 722, ¶¶32-33.23                 Even if we assumed error in this case,

we   would        conclude         that    the       error    was        harmless       beyond      a

reasonable doubt given the overwhelming evidence of Anthony's

guilt.

      ¶97       Despite      our        recent        decision       in     Nelson,       Anthony

contends        that    a    violation          of     the    right       to    testify       is    a

structural error and thus not subject to harmless error analysis

where a defendant wishes to testify about relevant matters.                                        He

argues that our decision in Nelson is confined to situations

where a defendant wishes to testify about irrelevant matters.

Anthony     reasons         that    a     violation      of    a    defendant's          right     to

testify         about   relevant          evidence       is    a     "separate          and     more

pervasive error than denying a defendant the ability to testify

as   to    irrelevant         matters."              According      to     Anthony,      this      is
because         there   is     no       constitutional             right       to     testify      to

irrelevant evidence, United States v. Sheffer, 523 U.S. 303, 308

(1998), whereas there is a constitutional right to testify to

relevant evidence.            Rock, 483 U.S. at 55.




      23
       We note that Nelson has filed a petition for a writ of
certiorari before the United States Supreme Court and that
petition is currently pending review.


                                                 39
                                                                     No.     2013AP467-CR



      ¶98    Alternatively, Anthony argues that if harmless error

review applies to a violation of a defendant's right to testify

to relevant evidence, any error here was not harmless beyond a

reasonable       doubt.      Specifically,           Anthony    submits:     "[b]ecause

[he] was prevented from mounting any defense at all against the

State's     allegations,      it    cannot      be    shown    beyond    a   reasonable

doubt that his testimony could not have presented                            some    jury

question as to whether he intended to kill S.J. or was defending

himself. . . ."           To support his position, he maintains that he

would have testified that he killed S.J. in self-defense, as

S.J. was high on crack cocaine on the night in question and

therefore attacked him.24               He also would have testified that he

fled the scene of the crime because he has a special fear of

police.

      ¶99    The State argues that a violation of the right to

testify is subject to harmless error analysis regardless whether

the excluded testimony is relevant.                   It points out that there is

no   qualifying     language       in    Nelson      supporting    Anthony's        narrow
reading     of    the     decision.        The       State     maintains     that    "the

relevance    or    irrelevance       of    a    defendant's      proposed     testimony

should     not    affect    the    threshold         determination      of   whether    a

particular constitutional violation amounts to structural error;

logically, it only factors into the harmless-error analysis."


      24
       S.J.'s purported crack cocaine use on the night in
question was not included in Anthony's offer of proof regarding
his anticipated trial testimony.


                                           40
                                                                No.     2013AP467-CR



According to the State, a court can assess the effect that a

wrongful exclusion of relevant evidence has on a trial outcome

just as easily as it can with respect to the wrongful exclusion

of irrelevant evidence.

      ¶100 Thus, according to the State, harmless error analysis

is appropriate, and any error on the part of the circuit court

in this case was harmless beyond a reasonable doubt given the

overwhelming evidence of Anthony's guilt.

      ¶101 We agree with the State.              First, a violation of a

defendant's right to testify to relevant evidence is subject to

harmless    error   analysis.     In     Nelson,       we   explained      without

qualification   that   "[a]n    error    denying    the     defendant      of   the

right to testify on his or her own behalf bears the hallmark of

a   trial   error."     Nelson,    355 Wis. 2d    722,     ¶32.       Unlike

structural errors,25 trial errors "'occur[] during presentation

of the case to the jury and their effect may be quantitatively

assessed in the context of other evidence presented in order to

determine    whether   [they    were]    harmless      beyond     a   reasonable
doubt.'"    Id., ¶30 (quoting United States v. Gonzalez-Lopez, 548
U.S. 140, 148 (2006)).         The fact that a defendant's testimony

may be significant to the issues in the case does not mean that


      25
       Structural errors "'defy analysis by harmless-error
standards because they affec[t] the framework within which the
trial proceeds, and are not simply . . . error[s] in the trial
process itself." State v. Nelson, 2014 WI 70, ¶30, 355 Wis. 2d
722, 849 N.W.2d 317 (quoting Arizona v. Fulminante, 499 U.S.
279, 309-10 (1991)).


                                    41
                                                                         No.    2013AP467-CR



its absence is incapable of assessment.                        Id., ¶33.         Thus, we

made clear in Nelson that a violation of the right to testify is

subject      to   harmless      error        analysis        irrespective         of      the

testimony's relevance.

       ¶102 Second,     even    if     we   assumed        that    the    circuit       court

erred in denying Anthony the right to testify, we would conclude

that   the    error    was    harmless      beyond     a    reasonable         doubt.     In

Nelson, we explained that a reviewing court should consider the

following factors in determining whether a denial of the right

to testify was harmless beyond a reasonable doubt:

       (1) the importance of the defendant's testimony to the
       defense case; (2) the cumulative nature of the
       testimony; (3) the presence or absence of evidence
       corroborating   or  contradicting  the   defendant  on
       material points; and (4) the overall strength of the
       prosecution's case.
Id., ¶46.

       ¶103 The first two factors weigh in Anthony's favor, as it

is clear that Anthony's self-defense testimony was important to

his    defense,   and    no    other     witness       could      have    provided       that

evidence.      As a result, Anthony had no way to rebut the State's

allegation that he intentionally killed S.J.

       ¶104 However,     the    latter       two   factors        clearly       favor    the

State, and, in our view, tip the scales in support of harmless

error.    As we demonstrated at the outset of this decision, the

evidence of Anthony's guilt was substantial.                         The majority of

evidence presented at trial contradicted Anthony's self-defense

theory,      thereby   contributing         to   the    overall      strength       of    the
State's case.      The gruesome nature and extent of S.J.'s injuries

                                            42
                                                               No.   2013AP467-CR



completely undermine Anthony's claim of self-defense.                 Moreover,

at least three witnesses testified that Anthony threatened to

kill S.J. with an ice pick, either on the day in question or two

days earlier.        In addition, one witness testified that Anthony

admitted to stabbing S.J. "forty to fifty times" because he

thought S.J. was cheating on him, not because he was acting in

self-defense.        The evidence also showed that S.J. was a sickly

woman who suffered from rheumatoid arthritis, particularly in

the hands, and that she was likely incapable of holding a knife.

    ¶105 Given the evidence before us, we are satisfied that

any assumed error on the part of the circuit court was harmless

beyond a reasonable doubt.

                                      IV. Conclusion

    ¶106 Because the circuit court's forfeiture determination

was not arbitrary or disproportionate to the purposes it was

designed to serve,          we hold that the circuit court did not err

in denying Anthony the right to testify.               Anthony forfeited his

right to testify by displaying stubborn and defiant conduct that
presented a serious threat to both the fairness and reliability

of the criminal trial process and the preservation of dignity,

order, and decorum in the courtroom.

    ¶107 Although we conclude that the circuit court did not

err in refusing to allow Anthony's testimony, we further hold

that,   even    if    we    assumed    error,   such   error   is    subject   to

harmless error analysis.              Given the overwhelming evidence of

Anthony's      guilt,      the   assumed    error   was   harmless    beyond   a
reasonable doubt.
                                           43
                                                               No.    2013AP467-CR



    ¶108 Therefore,    we   affirm    the      decision   of    the    court   of

appeals and uphold Anthony's conviction.

    By   the   Court.—The   decision      of   the   court     of    appeals   is

affirmed.




                                     44
                                                                    No.     2013AP467-CR




      ¶109 ANN WALSH BRADLEY, J.              (concurring).         Contrary to the

majority,     I    conclude      that    it     was       error    to     exclude    the

defendant's       testimony.      I     agree      with    the    dissent    that    the

circuit court's interest in enforcing its evidentiary ruling did

not   justify     a   complete    denial      of    the     defendant's      right   to

testify.

      ¶110   However,     like    the     majority,        I   determine     that    any

error was harmless.        The evidence of the defendant's guilt was

substantial.       The gruesome nature of the offense and extent of

the victim's injuries appear to undermine the defendant's claim

of self-defense.       Several witnesses testified that the defendant

threatened to kill the victim with an ice pick.                           One witness

also testified that the defendant admitted to killing the victim

because she was cheating on him.                    Given the evidence, I am

satisfied beyond a reasonable doubt that the error was harmless.

Accordingly, I concur.




                                          1
                                                                        No.     2013AP467-CR.ssa


       ¶111 SHIRLEY            S.     ABRAHAMSON,         C.J.      (dissenting).              I

disagree with the majority opinion's resolution of both issues

presented in the instant case:                   I. Did the circuit court violate

the defendant's constitutional right to testify?                                  II. Is the

violation of a criminal defendant's right to testify to relevant

evidence (here, self-defense) subject to harmless error review?

       ¶112 I would hold that the defendant was unconstitutionally

deprived of the right to testify on his own behalf.                                    I would

further hold that harmless error review does not apply when a

criminal defendant is denied the right to testify to relevant

evidence.          See my dissent in State v. Nelson, 2014 WI 70, ¶¶67-

79,        355 Wis. 2d 722,         849 N.W.2d 317         (Abrahamson,         C.J.,

dissenting), petition for cert. filed, 83 U.S.L.W. 3440 (U.S.

Nov.       13,    2014)      (No.    14-555).       The      majority      opinion     extends

Nelson.

       ¶113 For         these       reasons,    I   would      reverse        the    court    of

appeals decision and grant the defendant a new trial.

                                                I
       ¶114 The majority opinion correctly acknowledges that "a

defendant in a criminal case has a fundamental constitutional

right to testify in his or her own defense."1                              As the majority

opinion          points      out,    this      right    "is      not      absolute";2        some

limitations            are   both    inevitable        and    permissible.            However,

according         to    Rock    v.   Arkansas,      483 U.S. 44,    56    (1987),     any


       1
           Majority op., ¶46.
       2
           Id., ¶48.


                                                1
                                                             No.   2013AP467-CR.ssa


limitations placed on a defendant's right to testify "may not be

arbitrary or disproportionate to the purposes they are designed

to serve."     In other words, the importance of the defendant's

right to testify in his own defense must be balanced against any

dangers posed by allowing the defendant to testify.                        As the

majority explains, "'[t]he reviewing court [must] ask[] whether

the reasons given for the denial are sufficiently persuasive to

justify      depriving         the    defendant       of     his     fundamental

constitutional right to testify.'"3

     ¶115 In the instant case, the "limitation" imposed on the

defendant's right to testify was in fact a complete denial of

that right, which prevented the defendant from testifying to

relevant evidence, namely self-defense.                   The majority opinion

determines    that      this     "limitation"       was    "not    arbitrary    or

disproportionate to the purposes it was designed to serve," and

thus that the circuit court did not err.4

     ¶116 I cannot agree.

     ¶117 First, the circuit court's interest in enforcing an
evidentiary        ruling        cannot        outweigh      the     defendant's

constitutional right to testify.

     ¶118 In the instant case, the defendant wished to present

evidence    that   he    killed      the   victim    in    self-defense.       The

majority opinion recognizes the importance of the defendant's


     3
       Id., ¶52 (quoting Arredondo v. Pollard, 498 F. Supp. 2d
1113, 1126 (E.D. Wis. 2007)).
     4
         Majority op., ¶10.


                                           2
                                                                  No.    2013AP467-CR.ssa


self-defense testimony.5            To explain why he fled the scene, the

defendant also intended to testify that he had been wrongfully

convicted in the 1960s and had a heightened fear of the criminal

justice system.        The defendant's fleeing the scene was presented

by the State as evidence of guilt.

       ¶119 The circuit court sought to prevent the defendant's

introduction of information about his 1960s conviction, which

the circuit court viewed as irrelevant and unduly prejudicial.

The defendant insisted on speaking about the prior conviction.

To    keep   this     evidence     out,    the    circuit    court       prevented   the

defendant      from     testifying        altogether.        As      a    result,    the

defendant was unable to present any evidence of self-defense

(the defendant's only defense).6

       ¶120 The transcript of the circuit court's colloquy with

the    defendant,      much   of   which     is   reproduced       in    the   majority

opinion,7 demonstrates that the circuit court's primary reason

for denying the defendant his right to testify was the circuit

court's desire to exclude irrelevant testimony.8



       5
           See majority op., ¶85.
       6
           See id., ¶34.
       7
           See id., ¶¶26-34.
       8
       The following           statements         by   the   circuit        court    are
illustrative:

       I'm not making an arbitrary ruling making people
       follow just for my pleasure. I have this rule because
       this jury has a difficult decision to make.   I don't
       want it made more difficult by having to consider
       matters which don't help their decision, and your
                                                      (continued)
                                  3
                                                            No.   2013AP467-CR.ssa


     ¶121 The      circuit        court's    goal      of    preventing         the

introduction     of   what    it    viewed    as    irrelevant      and     unduly

prejudicial evidence is, of course, a valid one.                  Indeed, it is

obligatory.9     Consequently, irrelevance and undue prejudice "may

be the basis for objecting to the defendant's testimony and for

sustaining     objections    to    the   defendant's    testimony      once     the

defendant takes the stand."10            But they cannot be the bases for

preventing the defendant from taking the stand in the first

place when the defendant intended to provide relevant testimony

regarding self-defense.



     difficult experience in Illinois as a younger                        man
     doesn't help them make their decision today. . . .

          . . . .

     If it was a simple balancing test, if somebody told me
     that they were intentionally going to break one of the
     rules that we set for the court and it carried only a
     little bit of prejudice and there was an awful lot of
     probative value they would otherwise have in their
     testimony . . . [it  would]   give   a   person  carte
     blanch[e] to break the court's rules . . . . There's
     nothing a court could do to enforce those rules. . . .
     As a consequence if [the defendant] tried to get [the
     excluded evidence] in he's forfeited his right to
     testify.
     9
       See Wis. Stat. § 904.02 (2009-10) ("Evidence which is not
relevant is not admissible."); Wis. Stat. § 904.03 (2009-10)
("[E]vidence may be excluded if its probative value is
substantially outweighed by the danger of unfair prejudice,
confusing of the issues, or misleading the jury . . . ."). All
subsequent references to the Wisconsin Statutes are to the 2009-
10 version unless otherwise indicated.
     10
       State v. Nelson, 2014 WI 70, ¶84, 355 Wis. 2d 722, 849
N.W.2d 317 (Abrahamson, C.J., dissenting).


                                         4
                                                                          No.    2013AP467-CR.ssa


       ¶122 In the instant case, this court is barring relevant

testimony.          In Nelson, the court insisted it was barring only

irrelevant testimony.11                     In my dissent in Nelson, I took the

position      that    "a           court    should     not    use   the      relevance      of   a

defendant's         testimony          to    justify     barring       the      defendant     from

taking the stand at all.                     We cannot know whether [his or] her

testimony      is    relevant          before      [he   or]    she    testifies."12          The

majority opinion extends Nelson in the present case.

       ¶123 Further,               that     the    defendant's         testimony        may      be

prejudicial to the defense cannot justify a trial court's denial

of the defendant's right to testify.                          "[A] circuit court cannot

refuse to allow a defendant to testify solely because the court

wishes to protect the defendant from himself or herself."13

       ¶124 Thus, the defendant in the instant case should have

been    permitted         to       take     the   witness      stand    and      give   relevant

testimony.           If        a     part    of    the       defendant's        testimony     was

objectionable, the State could have objected and the circuit

court could have sustained the objection.                               If necessary, the

       11
            Nelson, 355 Wis. 2d 722, ¶49 n.14.
       12
       Id., ¶84 (Abrahamson, C.J., dissenting). Cf. Luce v.
United States, 469 U.S. 38, 41 (1984) (holding that a court
cannot weigh the probative value of a defendant's testimony
against its prejudicial effect when the defendant has not
testified because "the precise nature of the defendant's
testimony . . . is unknowable").
       13
       Nelson, 355 Wis. 2d 722, ¶24.       See also id., ¶82
(Abrahamson, C.J., dissenting) ("That the defendant may be ill-
advised or unwise to testify is not the legal standard for
determining whether the circuit court erred in barring the
defendant from testifying.").


                                                   5
                                                                  No.     2013AP467-CR.ssa


circuit court could also have provided a limiting instruction,

as the majority opinion acknowledges.14                    These steps would have

comprised a proportionate response——if not a perfect solution——

to    irrelevant       or      unduly       prejudicial      testimony        from    the

defendant.

      ¶125 In contrast, preventing the defendant from taking the

stand      altogether,      which    prevented       the   defendant       from     giving

relevant        testimony       regarding         self-defense,         constituted      a

disproportionate         response       in    violation      of     the     defendant's

fundamental constitutional right to testify.15

      ¶126 Second,       to    the    extent      the   circuit    court      based    its

denial of the defendant's right to testify on a determination

that the defendant forfeited that right through "stubborn and

defiant      conduct     that       posed     a    serious      threat     to . . . the

preservation of dignity, order, and decorum in the courtroom,"16

the circuit court's response was disproportionate.

      ¶127 The majority opinion quotes the statement in Illinois

v. Allen, 397 U.S. 337, 343 (1970), that "courts must indulge
every reasonable presumption against the loss of constitutional

rights,"17 but fails to apply it to the present case.                          Comparing

the     facts    of    Allen     with       the   facts    of     the     present     case

demonstrates this failure.

      14
           See majority op., ¶89.
      15
           See Rock v. Arkansas, 483 U.S. 44, 56 (1987).
      16
           Majority op., ¶95.
      17
           Id., ¶88.


                                              6
                                                              No.   2013AP467-CR.ssa


     ¶128 The defendant in Allen sought to represent himself at

trial.     However, when trial commenced, the defendant's behavior

posed a significant problem.               The defendant repeatedly engaged

in   abusive,     disrespectful,           and   disruptive    conduct     in   the

presence of the jury.          For example, the defendant argued loudly

with the judge, used violent language to threaten the judge,

talked over opposing counsel, and ripped up papers from his case

file.

     ¶129 In response, the judge instructed appointed counsel to

take over representing the defendant, and repeatedly warned the

defendant that his outbursts could result in removal from the

courtroom.      Eventually, the judge did remove the defendant from

the courtroom.        However, the defendant was permitted to return

later that day.         When his disruptive conduct resumed, he was

removed again, and then permitted to return again.                       After his

second     removal     and    return,      the   defendant    remained     in    the

courtroom for the rest of his trial.

     ¶130 The        record    in    the     instant   case    shows     that   the
defendant never behaved in an unruly manner when the jury was

present; that his disruptive conduct was limited to a single,

lengthy colloquy with the circuit court in which the defendant

insisted that if he took the stand, he would not follow the

circuit court's instructions regarding the subject matter of his

testimony;     and     that    the    circuit      court   responded      to    this

contumacy by depriving the defendant entirely of his right to

testify.



                                            7
                                                                    No.    2013AP467-CR.ssa


       ¶131 The judge in Allen faced far more egregious conduct

than is present in the instant case, and yet the judge went to

far greater lengths to protect the defendant's constitutional

rights than did the circuit court in the instant case.

       ¶132 The same is true with regard to subsequent cases that

have        relied    on    Allen     to    justify     the       denial    of   criminal

defendants' rights to testify and be present in the courtroom.

Trial judges have given defendants second and third chances to

participate          in   trial    after   initially     denying      the    defendants'

rights to testify and be present in the courtroom.18                                 Trial

judges have also developed work-arounds to avoid the complete

denial of defendants' constitutional rights.19

       ¶133 With          this    precedent   in    mind,     I    conclude      that    the

circuit       court's      complete    denial      of   the   defendant's        right    to

testify in the present case, which prevented the defendant from

testifying           to     relevant       evidence      regarding         self-defense,




       18
       See, e.g., United States v. Ives, 504 F.2d 935, 942-46
(9th Cir. 1974), vacated on other grounds, 421 U.S. 944 (1975)
(the defendant engaged in persistent disruptive behavior,
including repeated physical attacks against multiple attorneys,
but the trial court nevertheless gave him three opportunities to
testify).
       19
       See, e.g., Ives, 504 F.2d at 943-44 (the trial court
accommodated an unruly defendant's preference for testifying
from the defense table without first taking an oath); Douglas v.
State, 214 P.3d 312 (Alaska 2009) (after extreme disruptive
conduct, including frequently interrupting the proceedings,
insulting his attorneys, and even striking one of his attorneys
in the face, the trial court offered to allow the defendant to
testify telephonically).


                                              8
                                                                No.   2013AP467-CR.ssa


constitutes a disproportionate response to the dangers posed by

the defendant's unruly conduct.

       ¶134 In sum, the importance of the defendant's right to

give relevant testimony in his own defense must be balanced in

the    instant    case    against     the    possibility      that    the   defendant

would introduce irrelevant testimony and engage in disruptive

behavior.       In the instant case, the appropriate balance was not

struck.       The circuit court failed to "indulge every reasonable

presumption against the loss of constitutional rights."20

       ¶135 The question to be asked is whether "the reasons given

for the denial are sufficiently persuasive to justify depriving

the    defendant     of    his       fundamental     constitutional         right   to

testify."21       My answer is no.               I conclude that the complete

denial of the defendant's constitutional right to testify was

error.

                                            II

       ¶136 I further conclude that the error in the instant case

is not subject to          harmless error          review.      Rather, automatic
reversal is appropriate and the defendant is entitled to a new

trial.      I disagree with the majority opinion's statement that it

is    "confirm[ing]      that    a   violation     of   a    criminal   defendant's

right to testify to relevant evidence is subject to harmless




       20
            Illinois v. Allen, 397 U.S. 337, 343 (1970).
       21
       Arredondo v. Pollard, 498 F. Supp. 2d 1113, 1126 (E.D.
Wis. 2007).


                                            9
                                                                    No.   2013AP467-CR.ssa


error      analysis."           Majority     op.,     ¶96       (citing    Nelson,       355
Wis. 2d 722, ¶¶32-33).

      ¶137 The holding of the majority opinion is not dictated by

Nelson.       The    Nelson       court    insisted       the   defendant's       proposed

testimony was irrelevant and applied harmless error review to

the   exclusion      of     the    defendant's       irrelevant       testimony.         In

contrast, the court in the present case applies harmless error

review to the exclusion of the defendant's relevant testimony

regarding self-defense.

      ¶138 I explored in Nelson the distinction between errors

that are subject to harmless error analysis and errors that are

not.22     In short, "a limited class of fundamental constitutional

errors defy analysis by harmless error standards" and "are so

intrinsically harmful as to require automatic reversal."23

      ¶139 I maintained in Nelson that "the defendant's right to

testify falls within this category of fundamental rights not

subject to harmless error analysis."24

      ¶140 In       my    dissent     in    Nelson,       355 Wis. 2d 722,       ¶72-79
(Abrahamson,         C.J.,        dissenting),        I     cited        three     primary

considerations supporting this conclusion.                       These considerations

are   even    more       compelling   in    the     instant      case,    in     which   the


      22
       Nelson,           355 Wis. 2d 722,        ¶¶70-71       (Abrahamson,       C.J.,
dissenting).
      23
       Neder v. United States, 527 U.S. 1, 7 (1999) (internal
quotation marks omitted).
      24
       Nelson,            355 Wis. 2d 722,        ¶72        (Abrahamson,        C.J.,
dissenting).


                                            10
                                                                            No.    2013AP467-CR.ssa


defendant    was       barred      from    testifying             to    relevant             evidence

regarding self-defense:

    1.      The right to testify is meaningless if the defendant

            is not allowed to actually testify.                              Testifying gives

            the       defendant     an     opportunity            to    face        his      or    her

            accusers, to tell his or her story, and to attempt to

            persuade        those        who        will    make        a         decision        that

            profoundly affects the defendant's life and liberty.

            "[T]here         [i]s         no        rational           justification               for

            prohibiting the sworn testimony of the accused, who

            above all others may be in a position to meet the

            prosecution's case."25

    2.      The right to testify is intertwined with the right of

            self-representation.                 In    Faretta v. California, 422
U.S. 806    (1975),       the       United       States          Supreme         Court

            declined to apply harmless error review to the denial

            of    a    defendant's        right       of    self-representation.                     In

            Rock v. Arkansas, 483 U.S. 44, 52 (1987), the United
            States Supreme Court stated that the right to testify

            is    even      more    fundamental            than    the        right       of      self-

            representation.              If a denial of the right to self-

            representation          is     not        subject          to        harmless         error

            review,      and    the      right       to    testify          is     an   even      more

            fundamental            right        than        the         right           of        self-




    25
         Ferguson v. Georgia, 365 U.S. 570, 582 (1961).


                                               11
                                                            No.   2013AP467-CR.ssa


         representation, it follows that the right to testify

         is not subject to harmless error review.

    3.   The error of denying the defendant's right to testify

         falls    within    the     various     formulations        the     United

         States Supreme Court has provided for the category of

         errors   not   subject      to    harmless   error       review.         For

         example,   the     error    undermines       a   right      founded      on

         respect for free choice and individual human dignity;

         the error infects the entire trial process, rendering

         it   fundamentally       unfair;       and   the     error        produces

         consequences      that   are     unquantifiable,         indeterminate,

         and unmeasurable.

    ¶141 My   conclusion      that        the   erroneous         denial     of    a

defendant's right to testify is not subject to harmless error

review is well summarized by Judge Godbold in his dissent in

Wright v. Estelle, 572 F.2d 1070, 1078 (5th Cir. 1978) (Godbold,

J., dissenting) (citations omitted):

    To deny a defendant the right to tell his story from
    the stand dehumanizes the administration of justice.
    I cannot accept a decision that allows a jury to
    condemn to death or imprisonment a defendant who
    desires to speak, without ever having heard the sound
    of his voice.

    The decision whether to testify is a matter of higher
    quality and dignity than trial happenings such as
    whether to object to evidence.
    ¶142 In sum, because I determine that the circuit court

erred in depriving the defendant of his right to testify to

relevant evidence regarding self-defense and that this error is



                                     12
                                                 No.   2013AP467-CR.ssa


not subject to harmless error review, I would reverse the court

of appeals decision and grant the defendant a new trial.

    ¶143 For the reasons set forth, I dissent.




                               13
    No.   2013AP467-CR.ssa




1